Title: To Thomas Jefferson from Pierce Butler, 3 October 1804
From: Butler, Pierce
To: Jefferson, Thomas


               
                  
                     Dear Sir
                  
                  Philada. October 3—1804
               
               I am solicited by Mrs. Mead, a realy amiable, good Lady, to bring to Your view, the only Son She has left, Mr Richard Meade, whose character is unexceptionably good—I will in as few words as possible state to You his Situation—By prudence and industry he acquired a considerable property in the West Indies, with which he returnd to his own Country to alleviate the sufferings of his Parents—Under the faith and assurance of the Governmt. of Buenos-Ayres he sent the most of his property there—they violated their promise, by detaining it—He went to Spain for redress, but to no effect. He has settled in Cadiz in trade—His Mother solicits You to appoint him Consul. I believe him to be a better Man than the present Consul, who has retired eighteen Miles from Cadiz—I contributed to make Mr Yznardy Consul; and I afterwards regreted having done so, because I do not believe he is a Moral Man—Mr Meade is a Native American—The facts are stated to You, the rest is left with Your better Judgement—
               I have the honor to be with great Consideration Yr Most Obedient
               
                  
                     P. Butler
                  
               
            